After the opinion of the court in this case was filed, the defendant, with leave of court, moved for a reargument. In his written motion, filed with the court, he bases his request for reargument on three points as follows: (1) "Defendant's request to charge relative to expert testimony should have been granted by the trial justice as a matter of law and as a matter of right in view of the fact that there was no instruction whatever as to the weighing of the expert testimony in said charge." (2) "Negative testimony as to reputation was raised sufficiently in the course of the trial so that defendant was entitled to an instruction as a matter of right" and (3) "The rule of completeness is not applicable to and does not permit hearsay testimony in the situation presented by point VIII of defendant's brief."
We have carefully considered defendant's argument set out in his motion in support of these several contentions, and we are clearly of the opinion that nothing is contained therein which would justify us in setting this case down for *Page 38 
reargument. The opinion which we filed in this case is a sufficient answer to the points presented in this motion, as they do not raise any new matter of law or indicate that we have misconceived the law or the facts presented on the original hearing. In a different form they present substantially the same contentions that were very ably and very fully presented by counsel in their briefs and in their oral argument at that time.
The new authorities which are cited in the motion have been considered and they do not appear to us to be in point against the views which we expressed in our opinion. No useful purpose would be served by discussing these authorities at this time and pointing out wherein we find them lacking in pertinency on the several points in the opinion, concerning which they have been cited. It is sufficient to say here that none of them appear to meet the circumstances of this case, or to be of such weight as to warrant us in setting down this case for reargument.
We remain of the opinion heretofore expressed, that this defendant has had a full, fair and impartial trial. Justice to him and to the state requires that the verdict of the jury should stand and that sentence should now be imposed.
Motion denied.